Opinion by
Bbebeb., J.,
When this ease was before us the first time we held, first, that the plaintiffs’ possession of lot No. 11 was sufficient for the protection of their title, and that the plaintiffs in the judgment and the subsequent purchaser at sheriff’s sale were bound by the notice implied from plaintiffs’ possession as completely as if plaintiffs’ deed had been recorded at the time the judgment against Pike bad been entered; second, that plaintiffs were not terre-tenants as to lot No. 11, because at the time the judgment against Pike was entered this lot had been fully paid for; third, that by the deed from Pike to the plaintiffs they held the title as tenants by entireties; and fourth, that Almira F. Gibbs, wife of Simon F. Gibbs, was not estopped by her acts and conduct from questioning or denying the title obtained by Tiffany at the sheriff’s sale: Gibbs v. Tiffany, 4 Pa. Superior Ct. 29. We have re-examined the cases upon which we reached the four conclusions above mentioned, and we cannot see any reason why we should change our decision already made in this case.
It is urged that the appellants’ case has been strengthened by the addition to it of the testimony of R. A. Mercur, by the letter of Peck & Overton, and by the additional testimony of C. S'. Wood. We do not find in this additional matter sufficient evidence to justify the submission to the jury of the question of estoppel on the part of Almira F. Gibbs. In view of the law *411of this state we do not see how it is possible to hold that Mrs. Gibbs has been estopped by any acts or conduct of hers from now asserting her title. The rule on the subject of estoppel of a married woman is thus stated: “ It has been settled in this state by an unbroken line of decisions, that the interest of a married woman in real estate cannot be divested except in the mode pointed out by our statutes, and that she cannot be es-topped by acts and declarations which in the case of a feme sole would operate as an estoppel:” Stivers v. Tucker, 126 Pa. 74. In fact we do not think the evidence was sufficient to have es-topped her had she been a feme sole.
As we are satisfied that our decision in this case, when it was here before, was correct, and that nothing has been added to it since to induce us to change our opinion, the specifications of error are overruled, and the judgment is affirmed.